DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rui et al. CN107360481. 
Regarding claim 1, Rui et al. discloses in Figs. 2-10, a receiver optical sub-assembly comprising: 
a first transistor-outline can, wherein a light incident hole is disposed on the first transistor-outline can, and wherein a first demultiplexer 21, a first optical receiver 3, a second optical receiver 4, and an optical lens 5 combination are packaged in the first 
 	Regarding claim 2, Rui discloses wherein the optical lens combination comprises a refractor and at least one reflector, wherein the refractor is disposed on the reflection optical path of the first demultiplexer, and wherein the second optical signal enters the second optical receiver after being successively reflected by the at least one reflector (see Figs. 2-10 and discussion of lens in the English translation of foreign reference CN107360481 on DAV).
 	Regarding claim 3, Rui discloses wherein the at least one reflector comprises a first reflector and a second reflector, wherein the refractor is disposed on the reflection optical path of the first demultiplexer, wherein the first reflector is disposed on a refraction optical path of the refractor, and wherein the second reflector is disposed on a second reflection optical path of the first reflector (see Figs. 2-10 and discussion of lens in the English translation of foreign reference CN107360481 on DAV).

 	Regarding claim 5, Rui discloses wherein the optical lens combination is an integrated optical prism comprising a refraction surface, a first reflection surface, and a second reflection surface disposed on the integrated optical prism, wherein the refraction surface is disposed on the reflection optical path of the first demultiplexer, wherein the first reflection surface is disposed on a refraction optical path of the refraction surface, wherein the second reflection surface is disposed on a third reflection optical path of the first reflection surface, and wherein a fourth reflection optical path of the second reflection surface coincides with the second receiving optical path of the second optical receiver (see Figs. 2-10 and discussion of lens in the English translation of foreign reference CN107360481 on DAV).
 	Regarding claim 6, Rui discloses wherein the first condenser lens is a first light concentrating surface on a surface of the integrated optical prism, wherein the second condenser lens is a second light concentrating surface on the surface of the integrated optical prism, wherein the first light concentrating surface corresponds to the first optical receiver, and wherein the second light concentrating surface corresponds to the second 
 	Regarding claim 7, Rui discloses wherein the first filter and the second filter are inserted into the integrated optical prism, wherein the first filter is located between the first light concentrating surface and the first optical receiver, and wherein the second filter is located between the second light concentrating surface and the second optical receiver (see Figs. 2-10 and discussion of filters in the English translation of foreign reference CN107360481 on DAV).
 	Regarding claim 8, Examiner take an official notice that an installation surface disposed on the integrated optical prism is well-known in the art.
 	Regarding claim 9, Rui discloses wherein the first transistor-outline can further comprises a header and a cap disposed on the header, wherein the integrated optical prism is fastened on the header, wherein installation space exists between the integrated optical prism and the header, and wherein the first optical receiver and the second optical receiver are disposed in the installation space and are securely connected to the header (see Fig. 7).
Regarding claim 10, Rui discloses wherein the header is connected to pins, and wherein electrical signal output ends of the first optical receiver and the second optical receiver are connected to the electrical pins using an amplifier (see Figs. 7, 9). 
 	Regarding claim 11, Rui discloses wherein the optical lens combination comprises at least one reflector, and wherein the second optical signal of the second wavelength enters the second optical receiver after being successively reflected by the at least one reflector (see Figs. 2-5).

 	Regarding claim 13, Rui discloses wherein the optical signal comprises a 1310-nanometer (nm) wavelength, and wherein the second optical signal comprises a 1270-nm wavelength (see Fig. 10). 
 	Regarding claim 14, Rui discloses wherein the optical signal comprises a 1270-nanometer (nm) wavelength, and wherein the second optical signal comprises a 1310-nm wavelength (see Fig. 10).
 	Regarding claim 15, Rui further discloses combo bi-directional optical sub-assembly, comprising: a housing, wherein an optical transmission channel is disposed in the housing, wherein a second demultiplexer is disposed on the optical transmission channel, and wherein an optical receive port, an optical transmit port, and an optical fiber connection port are in communication with the optical transmission channel and disposed in the housing (see Figs. 7, 9).
 	Regarding claim 16, Rui discloses wherein the optical transmission channel comprises: a first optical channel connecting the optical transmit port and the optical fiber connection port and a second optical channel connecting the optical receive port and the first optical channel (see Figs. 7, 9).
 	Regarding claim 17, Rui discloses wherein the second demultiplexer is disposed at a junction of the first optical channel and the second optical channel (see Figs. 2-9).

 	Regarding claim 19, Rui discloses wherein optical modules of some optical network units in the plurality of ONUs are gigabit-capable passive optical network (GPON) optical modules, and wherein optical modules of other ONUs in the plurality of optical network units are 10 gigabits per second GPON (XGPON) optical modules (see Fig. 10 and discussion of lens in the English translation of foreign reference CN107360481 on DAV).  Furthermore, the optical network units are 10 gigabits per second GPON (XGPON) optical modules is well-known in the art.
 	Regarding claim 20, Rui discloses wherein optical modules of some optical network units in the plurality of optical network units are Ethernet Passive Optical Network (EPON) optical modules, and wherein optical modules of other optical network units in the plurality of optical network units are 10 gigabits per second EPON (10G-EPON) optical modules (see Fig. 10 and discussion of lens in the English translation of foreign reference CN107360481 on DAV).  Furthermore, the optical network units are 10 gigabits per second GPON (XGPON) optical modules is well-known in the art.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ho et al. U.S. Publication no. 2017/0176698.  Optical filter sub-assembly cartridge for use in a receiver optical sub-assembly housing
b.	Wan et al. U.S. Publication no. 2017/0343716.  System and method for polarization compensation
c.	Ye et al. U.S. Publication no. 2020/0012055.  Bi-directional optical sub-assembly optical network unit, optical line terminal and passive optical network system

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 

DT
03/12/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637